TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00244-CV


                                Richard Witt Duncan, Appellant

                                                v.

 Prewett Rentals Series 2 752 Military, LLC; Tami Jan, Ward Galbreath, Sumit Kapoor,
       Rachel Kapoor, Nakul Jeirath, Tasha Jeirath, Mark L. Reis, Janis R. Reis,
    Charles A. Bess, Jr., Dancee D. Bess, Christopher Bellshaw, Catherine Bellshaw,
                     Santos S. Salinas, and Debra Salinas, Appellees


               FROM THE 433RD DISTRICT COURT OF COMAL COUNTY
         NO. C2018-15744D, THE HONORABLE DIB WALDRIP, JUDGE PRESIDING



                  ORDER AND MEMORANDUM OPINION


PER CURIAM

                 Appellant Richard Witt Duncan filed in the trial court an unopposed motion for

interlocutory appeal, pursuant to Texas Rule of Civil Procedure 168 and Texas Civil Practice and

Remedies Code Section 51.014(d)-(f). The trial court clerk’s office forwarded that motion to the

Clerk of this Court, and it was mistakenly docketed as a new appeal. Duncan informed the Court

by letter that the document received by this Court was his motion seeking permission from the

trial court to petition this Court for permission to appeal the trial court’s interlocutory order.

Duncan also informed the Court that a hearing was set for June 3, 2021, on his motion. The

Court has since been informed that the hearing was conducted and the trial court stated its

intent to grant the motion. To date, no order granting permission to appeal has been received

by this Court.
               This Court’s jurisdiction is limited to appeals in which there exists a final

judgment or other appealable order that has been signed by a judge. See Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001) (explaining that “the general rule, with a few mostly

statutory exceptions, is that an appeal may be taken only from a final judgment”); see also Tex.

Civ. Prac. & Rem. Code § 51.012. The time for perfecting an appeal in a civil case runs from

a signed judgment or order, not an oral rendition or a docket entry.1 See Tex. R. App. P. 26.1;

see, e.g., Smith v. McCorkle, 895 S.W.2d 692 (Tex. 1995) (orig. proceeding) (per curiam) (“A

docket entry does not constitute a written order.”). Accordingly, in some cases, after providing

10 days’ notice to the parties, we may dismiss an appeal for want of jurisdiction in the absence

of a signed, written order. See Tex. R. App. P. 42.3(a); see also, e.g., Cobb v. Campbell, No. 03-

20-00037-CV, 2020 WL 828652, at *1 (Tex. App.—Austin Feb. 20, 2020, no pet.) (mem. op.);

In re X.M.P., No. 05-18-01416-CV, 2019 WL 180698, at *2 (Tex. App.—Dallas Jan. 14, 2019,

no pet.) (mem. op.) (dismissing without prejudice to filing new notice of appeal after trial court

signs judgment); see also Ganesan v. Reeves, 236 S.W.3d 816, 817 (Tex. App.—Waco 2007,

pet. denied) (explaining that appellate courts are not required “to docket and hold an appeal open

until there is an appealable judgment or order at some future date”).

               However, in an appropriate case, we may abate the appeal and remand the case to

the trial court for entry of a signed, written order. See, e.g., Davidson v. Davidson, No. 03-19-

00542-CV, 2019 WL 7042942, at *1 (Tex. App.—Austin Dec. 20, 2019, order) (per curiam);

O’Kroley v. Sherwin-Williams Co., No. 11-17-00339-CV, 2018 WL 2212950, at *1 (Tex.


1
  In the case of a permissive appeal, the petition for permission to appeal must be filed in the
court of appeals within 15 days after the order to be appealed is signed or within 15 days from
the date that the trial court signs an amended order allowing appellant to petition the court of
appeals for permission to appeal. See Tex. R. App. P. 28.3(c).


                                                 2
App.—Eastland May 10, 2018, order) (per curiam). In this case, the record reflects that Duncan

has sought permission to appeal and we have been informed the trial court has conducted a

hearing and rendered an oral ruling on Duncan’s motion.

               Accordingly, we abate the appeal and remand the case to the trial court to

allow additional time for preparation and signing of the order.2 A supplemental clerk’s record

containing the trial court’s order, or, if no order has been signed, a joint status report from the

parties shall be filed with this Court no later than July 26, 2021. See Tex. R. App. P. 34.5(c)(1).

If a supplemental clerk’s record containing an order allowing Duncan to petition this Court for

permission to appeal or a status report is not filed in this Court by July 26, 2021, we may dismiss

the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).

               It is so ordered on June 25, 2021.



Before Justices Goodwin, Triana, and Kelly

Abated and Remanded

Filed: June 25, 2021




2
   We note that in the absence of a signed judgment or appealable order, the trial court retains
its plenary power. See Tex. R. Civ. P. 329b(d) (“The trial court, regardless of whether an
appeal has been perfected, has plenary power to grant a new trial or to vacate, modify, correct, or
reform the judgment within thirty days after the judgment has been signed.”). This Court retains
jurisdiction to consider our jurisdiction over this appeal. See In re Washington, 7 S.W.3d 181,
182 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding) (holding that once notice of appeal,
whether timely or untimely, is delivered to trial-court clerk for filing, “any further determination
concerning appellate jurisdiction must be made by the appellate court”). If an order is signed by
the trial court allowing Duncan to petition this Court for permission to appeal, we will allow
Duncan the time period provided by Texas Rule of Appellate Procedure 28.3(c) to file his
petition for permission to appeal.


                                                 3